Citation Nr: 1102760	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-06 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. M. Kreitlow




INTRODUCTION

The Veteran had active military service from October 1962 to 
October 1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  The competent and credible evidence fails to establish that 
the Veteran currently has bilateral hearing loss disability as 
defined for VA compensation purposes.

2.  The Veteran has tinnitus that had its onset during military 
service and has continued since then.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2010).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010) describe VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and notify the claimant and his or her 
representative, if any, of what information and evidence not 
already provided, if any, is necessary to substantiate, or will 
assist in substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in April 
2007, prior to the initial AOJ decision on his claims.  The Board 
finds that the notice provided fully complies with VA's duty to 
notify as set forth above.  Likewise, the Veteran has been 
afforded a meaningful opportunity to participate effectively in 
the processing of his claims.  He was told it was his 
responsibility to support the claims with appropriate evidence 
and has been given the regulations applicable to VA's duty to 
notify and assist.  In April 2007, the Veteran indicated he had 
no additional information or evidence to submit, demonstrating 
his knowledge of the need to provide information or evidence to 
VA in support of his claims.  Thus the Board finds that the 
purposes behind VA's notice requirement have been satisfied, and 
VA has satisfied its "duty to notify" the Veteran, and any 
error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to make 
reasonable efforts to obtain relevant records that the veteran 
has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All 
efforts have been made to obtain relevant, identified and 
available evidence, and VA has notified the Veteran of any 
evidence that could not be obtained.  The Veteran has not 
identified any additional evidence that has not been associated 
with the claims file.  VA, therefore, has made every reasonable 
effort to obtain all records relevant to the Veteran's claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim.  The Board notes that the Veteran was 
scheduled for a VA examination in relation to his claims in 
January 2010; however, he failed to report for it.  To date, he 
has not presented any showing of good cause as to why he failed 
to report for the examination nor has he requested rescheduling 
of the examination.  

When entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to report 
for such examination, or reexamination, a claim for increase 
shall be denied.  38 C.F.R. § 3.655.  Examples of good cause 
include, but are not limited to, the illness or hospitalization 
of the claimant, the death of an immediate family member, etc.  
Id.  The Board notes that the Veteran initially requested a VA 
examination in 2007 and 2008, but then failed to report when one 
was scheduled in January 2010.  It appears that the notice was 
sent to the last known address of record and there is no 
indication of record that the Veteran did not receive either the 
RO's notice of its request for an examination or the actual 
appointment notice for the scheduled examination.  Furthermore, 
the RO specifically noted in the April 2010 Supplemental 
Statement of the Case that the Veteran had failed to report for 
the January 2010 examination.  Despite these notices to the 
Veteran, he has not responded.

The duty to assist is a two-way street.  If the Veteran wishes 
help in developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information that 
is essential in obtaining the relevant evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  As information obtained 
at the VA examination would be highly relevant evidence in 
establishing the presence of a current hearing loss disability 
and its etiology, the Veteran has a duty to report for such 
examination or, at the very least, to respond to the examination 
notice and try to make other arrangements if he has good cause 
why he cannot report.  He cannot simply fail to respond when he 
knows of a conflict with the scheduled examination. The Veteran's 
total lack of response to the notices of examination speaks 
against finding remand is warranted for another VA examination.  
Therefore, the Board finds that VA has met its obligation to 
provide the Veteran with a VA examination. 

Thus, the Board finds that VA has satisfied its duties to inform 
and assist the Veteran at every stage of this case.  Additional 
efforts to assist or notify him would serve no useful purpose.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claims. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order 
to establish direct service connection for a disorder, there must 
be (1) medical evidence of the current disability; (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 
(2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease. If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability benefits.  Medical evidence 
of a current disability and nexus is not always required to 
establish service connection.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.   38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").



Bilateral Hearing Loss

The Veteran claims that he has had bilateral hearing loss since 
his military service during which he was a Boatswain's Mate in 
the U.S. Navy.  He states that he was exposed to hazardous noises 
as a result of being assigned to a "5 inch 30 GUB (sic) mount in 
case of general quarters and shore bombardment" without proper 
hearing protection.  (The Board notes that it believes the word 
"GUB" is actually supposed to be "gun".)  He, therefore, 
claims that his acoustic trauma should be conceded.

The Board finds that this claim can be decided without getting 
into the issue of whether the Veteran was exposed to hazardous 
noise in service as there is no competent and credible evidence 
that he currently has bilateral hearing loss that meets the 
requirements set forth in 38 C.F.R. § 3.385, which defines a 
hearing loss disability for VA compensation purposes.  

With respect to hearing loss, VA has specifically defined what is 
meant by a "disability" for the purposes of service connection:  
"[I]mpaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent."  38 C.F.R. § 3.385.

The Veteran has not submitted any evidence in support of his 
claim except his own statement that he has had bilateral hearing 
loss since service.  The Board acknowledges that the Veteran is 
competent to describe what symptoms he has and that he is having 
difficulties hearing.  As a lay person, however, he is not 
competent to say that he has hearing loss for VA disability 
compensation purposes as such requires medical expertise and 
medical diagnostic testing to determine whether any present 
hearing loss meets the specific requirements for a disability set 
forth in § 3.385.  See 38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  Because the Veteran is 
not professionally qualified to offer a diagnosis, his statements 
are afforded little weight as to whether he has a current 
bilateral hearing loss disability as set forth in § 3.385 for VA 
compensation purposes.

The Board further notes that a VA examination was scheduled for 
the Veteran in January 2010 for the purposes of having an 
audiometric test done to determine the extent of any current 
bilateral hearing loss and to obtain a nexus opinion.  The 
Veteran, however, failed to report for that examination.  To 
date, he has not demonstrated good cause as to why he did not 
report for the examination and he has not requested a new 
examination be scheduled.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b).  

As the record stands, there is no competent and credible evidence 
to establish that the Veteran has a current bilateral hearing 
loss disability as defined for VA compensation purposes.  
Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current disability.  
In the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Therefore, service connection for bilateral hearing loss is 
denied because the competent and credible evidence fails to 
establish the Veteran has a current disability for which service 
connection may be granted.  

Tinnitus

The Veteran contends that he has had tinnitus ever since service 
he was exposed to hazardous noises in service (allegation of 
exposure were previously set forth in detail and will not be 
repeated here).  

The Board acknowledges that the Veteran is competent to state the 
he has had ringing in his ears since service because ringing in 
the ears is capable of lay observation.  See Charles v. Principi, 
16 Vet. App. 370, 374 (2002) citing Caluza v. Brown, 7 Vet. App. 
498, 504 (1995) (where determinative issue does not require 
medical expertise, lay evidence may suffice by itself); Falzone 
v. Brown, 8 Vet. App. 398, 406 (1995); see also Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994) (lay evidence is competent to 
establish features or symptoms of injury or illness).  Thus, the 
Veteran's lay statements are competent evidence as to having a 
current disability (i.e., tinnitus), its onset in service, and a 
continuity of symptoms since service.

Furthermore, the Board cannot find any reason in the record to 
conclude that the Veteran's statement is not credible.  Although 
the Veteran's separation examination in October 1966 fails to 
note a finding of tinnitus, there is no Report of Medical History 
of record, which would have indicated whether the Veteran 
reported a history of ringing in his ears during service.  
Furthermore, there is no evidence in the service treatment 
records to either support or contradict the Veteran's statements 
regarding the onset of his tinnitus in service.

Tinnitus is, by definition 'a noise in the ears, such as ringing, 
buzzing, roaring, or clicking. It is usually subjective in type.  
See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 
2003).  Because tinnitus is "subjective," its existence is 
generally determined by whether or not the veteran claims to 
experience it.  For VA purposes, tinnitus has been specifically 
found to be a disorder with symptoms that can be identified 
through lay observation alone.  See Charles v. Principi, 16 Vet. 
App. 370 (2002). 

Consequently, the Board finds that the Veteran's statement that 
he has current tinnitus that had its onset in service and has 
continued since service is sufficient evidence to establish 
entitlement to service connection for tinnitus.  In so deciding, 
the Board does not make any finding or concession as to whether 
the Veteran was exposed to loud noises or incurred acoustic 
trauma in service.  The Board's conclusion of in-service 
incurrence is based solely on the Veteran's report of an onset of 
tinnitus in service.




ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


